Chalmers, C. J.,
delivered the opinion of the court.
In the case of Jackson v. Whitfield, 51 Miss. 202, it was held, under § 1334 of the Code of 1871, that no appeal lay to this court in a case originating in the Justice’s Court, unless the sum in controversy amounted to more than fifty dollars, exclu*364sive of interest. We are by no means satisfied of the correctness of this' ruling, and think that as an original question we would have held otherwise. It settled the construction, however, of a statute, which it was perhaps more important should be definitely than correctly settled, since the cases in which the question will arise are not numerous, and there can ordinarily be but a few dollars’ difference either way. Since this construction was placed upon the statute it has been re-enacted by the legislature without change of phraseology. Code 1880, § 2354. We are unwilling to disturb it.

Motion sustained.